Citation Nr: 0811994	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2004 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was last before the Board in July 2007 when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for adjudication.


FINDING OF FACT

The veteran did not incur tinnitus in service.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained the veteran's service medical records and VA 
records.  The veteran has provided VA some private medical 
evidence.  He has been provided a VA medical examination in 
furtherance of substantiating his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records are silent with respect 
to complaints or diagnosis of tinnitus.  His separation 
examination dated in March 1965 showed normal ears and did 
not note tinnitus.  

Of record are numerous private audiological records.  None of 
these records, which begin in 1973, show diagnosis or 
complaints of tinnitus.  The veteran denied ringing in his 
ears at all of the examinations reflected in these records.  
A July 2004 audiogram specifically notes "no tinnitus."  

In October 2004, the veteran was provided a VA audiologic 
examination.  At the time, the veteran reported significant 
noise exposure to jet engine noise on flight lines during his 
period of service.  He reported that although he worked in 
the aviation sector following service, he denied significant 
non-military noise exposure.  He gave a long history of 
progressive hearing loss, but complained of only occasional, 
infrequent tinnitus.  The examiner did not diagnose tinnitus.

In April 2005, the veteran was afforded another VA audiologic 
examination.  He reported the same history of noise exposure 
as noted above and complained of only occasional, infrequent 
tinnitus.  The examiner did not diagnose tinnitus, but did 
state that "the veteran's occasional tinnitus should not be 
considered pathologic or significantly disabling."

In August 2007, pursuant to the Board's July 2007 remand, the 
veteran was provided a VA audiologic examination based upon a 
full review of his claims file and service medical records.  
The veteran provided a history of recurrent tinnitus, which 
he indicated had an onset of 5 to 10 years prior.  He 
described that tinnitus that occurred on average of one time 
per month, sometimes lasting an entire day.  The examiner 
diagnosed recurrent tinnitus (5-10 years duration).

The examiner found that it was less likely than not that the 
veteran's current tinnitus was related to military service, 
specifically military noise exposure and acoustic trauma.  He 
stated that it was his opinion that the most likely etiology 
of tinnitus was a combination of genetic and environmental 
factors that occurred subsequent to the veteran's separation 
from service.  He felt that the predominant etiology of 
tinnitus would be presbycusis, i.e. loss of ability to 
perceive or discriminate sounds as a part of the aging 
process.  See Stedman's Medical Dictionary, at 1422 (26th ed. 
1995).  The examiner further noted that it was commonly 
accepted in audiology that when a person was removed from a 
noisy environment that hearing should not change and that 
hearing loss and tinnitus would take place at the time of 
noise exposure, or soon afterwards, but not years later.  The 
examiner emphasized that the veteran was discharged 42 years 
ago, but had noted tinnitus with an onset of 5 to 10 years 
prior to the examination.  

Entitlement to service connection is not established.  The 
veteran's service medical records are silent with respect to 
tinnitus and the private medical evidence submitted by the 
veteran does not show diagnosis of tinnitus.  It was not 
until the October 2004 VA examination that the veteran first 
complained of tinnitus.  In essence, resolution of this claim 
depends solely on the veteran's assertion that his currently 
diagnosed tinnitus is related to in-service noise exposure, 
although he reports it as having an onset some 32 years 
following his discharge.  The Board does not find that the 
veteran is competent to make an etiological assertion such as 
this.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  This is not a case in which the veteran is 
competently reporting ringing of the ears or tinnitus with an 
onset in service; he has specifically stated that tinnitus 
did not begin in service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be 
sufficient to establish a diagnosis when a layperson is 
competent to identify a simple condition).  The competent 
medical evidence, particularly the August 2007 VA examination 
report, indicates that tinnitus is not attributable to 
service, but is rather a consequence of aging as well as 
genetic and environmental factors.  The preponderance of the 
evidence is thus against the claim and it must be denied. 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


